Citation Nr: 1524482	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-45 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 31, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1986 to December 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In his October 2008 substantive appeal, the Veteran requested a Travel Board hearing.  In September 2011 correspondence, he withdrew that request.

In a May 2011 rating decision, a 100 percent rating was granted for the Veteran's service-connected heart disability, effective January 31, 2011.  Therefore, the issue of entitlement to TDIU is moot from that date.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he is unemployable due to his service-connected congestive heart failure, which is rated 60 percent prior to January 31, 2011.  He meets the schedular rating requirements for a TDIU under 38 C.F.R. § 4.16(a).  

Initially, the Board notes that a review of the record indicates that the Veteran may be receiving Social Security Administration  (SSA) disability benefits.  Notably, during December 2008 VA treatment, the Veteran reported that he had an appointment later that month regarding possible SSA benefits.  Records pertaining to the award or denial of such benefits are constructively of record, and as they may contain pertinent information, attempts to secure them should be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Additionally, on July 2008 VA heart examination, the Veteran reported receiving care through the medical auspices of the Army Reserve.  The Board notes that the claims file contains very limited records from the Veteran's Reserve service and VA has not sought to obtain personnel or treatment records from the Veteran's period of Reserve service.  Such records should be obtained in order to properly adjudicate the Veteran's claim.

The Board also notes conflicting evidence regarding the Veteran's prior employment.  Specifically, in his June 2008 TDIU claim, he reported last working for GST Transportation Corporation as a school bus driver on September 21, 2007; in an April 2010 statement, he states he was dismissed from this job due to his heart condition.  GST reported that the Veteran's last date of employment was January 25, 2008; the reason was identified as "stopped coming to work congestive heart failure."  A February 2009 VA treatment record notes, however, that he lost his driver's license after being arrested for driving under the influence (DUI) and that this incident resulted in him losing his job as a school bus driver.  

In March 2009 correspondence, he was asked to clarify his employment history and dates of employment.  No response was received.  The Board notes that the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991).  As this matter is being remanded anyway, the Veteran is given another opportunity to clarify his employment history.  Additionally, the RO should also attempt to obtain any police reports or other records of the Veteran's reported November 2008 arrest for DUI.

Furthermore, the record lacks a medical opinion as to the functional impact of his heart disability prior to January 31, 2011.  

Accordingly, the case is REMANDED for the following:

1. Ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for his heart disability from prior to January 31, 2011, and to provide any releases necessary for VA to secure any outstanding records of such treatment or evaluation.  Secure for the record copies of the complete clinical records of all VA and private treatment the Veteran has received for his service-connected heart disability for that period.

2. Please secure for the record from SSA a copy of the Veteran's award or denial of SSA disability benefits and copies of all medical records considered in connection with such award/denial.  If any records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

3. Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's unit, and any other appropriate record depository, to request the Veteran's complete Army Reserve service treatment records and personnel records.  His approximate dates of Reserve service are from 1986-1989 and 2000-2009.  At retirement in 2009, he was under the command of the 3/391st REGT, Fort Dix, NJ.

4.  Obtain any police arrest reports and related documents relating to the Veteran's DUI in November 2008. If no records are available, the claims file must indicate this fact.

5.  After all outstanding evidence has been associated with the claims file, obtain a retrospective medical opinion from an appropriate examiner addressing the Veteran's functional limitations for the period in question.  The entire claims file should be reviewed in connection with the opinion provided.  Based on review of the record, the examiner should provide an opinion as to:

the functional impairment of the Veteran's service-connected heart disability prior to January 31, 2011, i.e., the impact of his heart disability on his ability to perform activities required in various occupational situations such as walking, standing, and sedentary tasks prior to January 31, 2011, taking into account his prior employment (including bus driver), and education history (completed high school and one year of college).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

6. Thereafter, readjudicate the Veteran's claim for TDIU in light of all of the evidence of record.  If the appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

